office_of_chief_counsel internal_revenue_service memorandum number release date cc corp bo4 postf-119260-06 uilc date december to julia dewey attorney cc lm ctm sea por from marie milnes-vasquez senior technician reviewer branch cc corp b04 subject consolidated attribute reduction may not be used or cited as precedent this chief_counsel_advice responds to your request for assistance this advice issue whether for periods prior to the adoption of sec_1_1502-28t under sec_108 of the internal_revenue_code and the consolidated_return_regulations members of a consolidated_group with excluded -------- must reduce net operating losses alternative_minimum_tax credits and asset basis on a single or separate_entity basis conclusion the consolidated_return_regulations require members of a consolidated_group with excluded -------- to reduce net operating losses and alternative_minimum_tax credits on a single entity basis and to reduce asset basis on a separate_entity basis for periods prior to the adoption of sec_1_1502-28t sec_108 and postf-119260-06 law and analysis sec_61 generally requires taxpayers to include in gross_income any sec_108 requires taxpayers to first apply excluded -------- to reduce income from cancellation of indebtedness ---------- sec_108 permits a taxpayer to exclude -------- from gross_income if the discharge_of_indebtedness occurs in a title bankruptcy proceeding sec_108 generally requires taxpayers to reduce their attributes by the amount of -------i excluded from gross_income under sec_108 excluded -------- sec_108 provides the order in which taxpayers with excluded -------- must reduce their attributes their net operating losses nols a member of a consolidated_group with -------- must reduce the group’s -------- because with regard to consolidated_return years no member possesses a separate nol to reduce this principle flows directly from the rationale of the supreme court in 532_us_822 in united dominion the court had to determine whether a member of a consolidated_group had a separate nol or only a -------- for purposes of determining whether a product_liability_loss pll for members of a consolidated_group should be determined by reference to the nol of each member or to that of the entire group see id pincite the first step in applying the definition and methodology of pll to a taxpayer filing a consolidated_return thus requires the calculation of nol in holding for the taxpayer the court determined that with regard to consolidated_return years a separate nol of a member of a group ’simply does not exist ’ id the court’s conclusion that a separate nol does not exist means that a member of a consolidated_group with excluded --------must reduce its -------- under sec_108 because no other alternative exists may raise in arguing that it can reduce nols on a separate member basis the taxpayer could attempt to use the definition of separate nol provided in sec_1 b iv in response to a similar argument made by the taxpayer in united dominion concerning sec_1_1502-79 the predecessor to sec_1 b iv the supreme court stated s ection a unbakes the cake for only one reason and that reason has no application here the definition applies by its terms only ’for purposes of’ sec_1_1502-79 and context makes clear that the purpose is to provide a way to allocate cnol to an affiliate member that seeks to carry back a loss to a ‘separate return year ’ even though sec_1_1502-21 did not apply to the taxable_year at issue in united dominion the court noted that the section’s reference to a separate nol stems more from ’careless drafting than meaningful design ’ united dominion u s pincite n citation omitted accordingly because the consolidated_return_regulations in effect at the time of the taxpayer’s discharge_of_indebtedness provided no means for calculating a separate nol for purposes of attribute reduction under sec_108 the only nol that the taxpayer could reduce is its cnol the court in united dominion addressed additional arguments that this taxpayer the rationale of united dominion and the legislative_history of sec_108 also postf-119260-06 alternatively the taxpayer may argue that it may calculate separate nols for each member of the consolidated_group based on the rules provided for calculating separate_taxable_income sti under sec_1_1502-12 however a group member’s calculation of sti using these rules would produce a different result than that obtained by a corporation filing a separate_return because in calculating sti sec_1_1502-12 excludes capital_gains_and_losses and several other items ordinarily included in a separate corporation’s income see united dominion u s pincite as a result such a calculation cannot be used to determine a group member’s separate nol for purposes of attribute reduction under sec_108 further the legislative_history of sec_108 makes clear that attributes of the group of a debtor member are reduced in furtherance of the goal of deferring rather than permanently excluding -------i from gross_income see h_r rep no pincite s rep no pincite in order to minimize the permanent exclusion of codi from gross_income a debtor member of a consolidated_group must reduce all attributes that would ordinarily be available to offset its income as a member of the group codi like any other income incurred by a member of a group must offset the group’s cnol require that alternative_minimum_tax amt credits be reduced on a single entity basis the court in united dominion held that sec_1_1502-79 and sec_1 b iv which provide special rules for apportioning nols to separate_return years srys do not providing a means of calculating separate nols for any purpose other than calculating sry carryovers likewise sec_1_1502-55 provides rules for apportioning amt credits to srly years and not calculating separate member amt credits for any other purpose consolidated attribute as a result -------- of a particular debtor member may only be used to reduce the basis_of_property of the debtor member this taxpayer argues that sec_108 reduces the attributes of the taxpayer with codi but does not state whether as applied to debtor members of a consolidated_group taxpayer means the debtor member or the entire consolidated_group this question is meaningless however since with the exception of asset basis all attributes of a debtor member of a consolidated_group exist only on a consolidated basis therefore those assets must be reduced on a consolidated basis addressing whether a debtor member must reduce attributes any reasonable approach must be allowed 77_tc_1149 in this case the taxpayer seeks to adopt a position that is inconsistent with the purpose of code sec_108 and the supreme court’s decision in united dominion therefore the taxpayer’s approach is not reasonable and gottesman is inapposite the taxpayer further argues that in the absence of any specific regulations basis in property is the only attribute listed in sec_108 that is not a postf-119260-06 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
